Mr,. Justice Aldrey
delivered tlie opinion of the court.
The appellant was adjudged to pay to' the appellee the sum of $1,000 with interest thereon from a certain date and the only question raised in this appeal from that judgment is that the trial court erred in overruling the demurrer to the complaint on the ground of lack of sufficient facts to state a cause of action and therefore that the judgment is contrary to law.
The appellee Bank of Ponce alleged in its complaint that the ‘appellant signed and delivered to it an' obligation to pay that sum in the form of a promissory note signed by him and copied into the complaint; but the appellant says that the complaint is not sufficient because it does not contain the essential allegation that the bank was the holder or owner cf said promissory note. Such an allegation was neither necessary nor essential in this case. Inasmuch as the complaint stated that the defendant signed and delivered the promissory note to the plaintiff, it is to be supposed that the note is still in its possession. The case of Fornaris v. Font, 35 P.R.R. 559, cited by the appellant in support of his contention, is not applicable, because in that case it was held that a judgment on the pleadings against a defendant is improper if the latter denies delivery of the note and nonpayment, in which case the burden is on the plaintiff to prove possession of the note.
The judgment appealed from must be affirmed.